Per Curiam.

This is a motion to confirm the report of the Referee sustaining 19 of the 22 charges of professional misconduct preferred against respondent.
Respondent was admitted to practice in the First Judicial Department on March 10, 1947. The 19 sustained charges consisted in the failure to prosecute claims, resulting, in some, and perhaps in others, of the expiration of the period of the Statute of Limitations, and in still others of the dismissal of causes for failure to prosecute; failure to pay the client’s share of moneys received on settlement of cases; failure to comply with an order to turn over documents, resulting in an ordér finding respondent-in contempt and fining him $250, which order has still not been complied with; and inaccessibility to clients for periods running into years, with continual disregard of letters and telegrams.
The Referee’s findings are fully supported by the evidence and the report is confirmed.
Respondent’s behavior demonstrates a pattern of consistent misconduct and a complete disinterest in his professional obligations. He has sufficiently demonstrated his unfitness to continue as a member of the Bar and should be disbarred. (Matter of Whitaker, 30 A D 2d 162.)
Respondent should be disbarred.
Nunez, J. P., Kupferman, Murphy, McNally and Steuer, JJ., concur.
Respondent disbarred as an attorney and counselor at law in the State of New York, effective March 10, 1972.